Title: To Thomas Jefferson from John Shee, 17 March 1808
From: Shee, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Collectors officePhiladelphia 17th. March 1808
                  
                  I am this moment honored with your letter of the 15th. inst.
                  Captain Hand having departed hence, only the day before Yesterday; I flatter myself, no danger is to be apprehended of your receiving the articles comprehended in the bill lading received by you, in perfect order; which I confidently anticipate, he having promised to take the utmost care of them. With the most respectful Consideration, I am Sir Your Obliged and Obedient humble Sevt
                  
                     Jno Shee, Collector
                  
               